Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
2.	This Non-Final Office action is in response to the application filed on June 10th, 2020. Claims 1-20 are pending.
Priority
3.	Application 16/897,901 was filed on June 10th. 2020 which is a continuation of Application 11/962,321 filed on December 21st, 2007. 
Examiner Request
4.	The Applicant is requested to indicate where in the specification there is support for amendments to claims should Applicant amend. The purpose of this is to reduce potential 35 U.S.C. §112(a) or §112 1st paragraph issues that can arise when claims are amended without support in the specification. The Examiner thanks the Applicant in advance.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

5.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	Claims 1-20 are directed to a system, method, or product which are/is one of the statutory categories of invention. (Step 1: YES).
The Examiner has identified independent method Claim 1 as the claim that represents the claimed invention for analysis and is similar to product Claim 8 and system Claim 15. Claim 1, as exemplary, recites obtaining an advertisement template with a static region displayed concurrently with an embedded region for a first dynamic content and a second dynamic content, wherein the first dynamic content and second dynamic content are modified in response to a bidder placing a bid; receiving updates to the first dynamic content and the second dynamic content using a first tag and a second tag, the first tag corresponding to the first dynamic content and the second tag corresponding to the second dynamic content; and modifying the embedded region to include the first dynamic content and the second dynamic content, the static region and the modified embedded region being renderable by a browser.
These above limitations as drafted, under their broadest reasonable interpretation, recite a commercial or legal interaction. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of the generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea. The computer in Claim 1, non-transitory machine readable media and computing device in claim 8 and computer system in claim 15 are just applying generic computer components to the recited abstract limitations. Thus, the claim recites an abstract idea. (Step 2A- Prong 1: YES. The claims are abstract).
This judicial exception is not integrated into a practical application. In particular, the claims only recite a computer in Claim 1, a non-transitory machine readable media and computing device in claim 8 and computer system in claim 15. The claimed computer components are recited at a high level of generality, (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the abstract idea using a generic computer component.  As such, these additional elements, when considered separately and as an ordered combination do not integrate the judicial exception/abstract idea into a “practical application” of the judicial exception because they do not impose any meaningful limit on practicing the judicial exception. The additional elements do not (1) improve the functioning of a computer or other technology, (2) are not applied with any particular machine (except for generic computer components), (3) do not effect a transformation of a particular article to a different state, and (4) are not applied in any meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, See MPEP 2106.05(a, c, e, H). Therefore claims 1, 8 and 15 are directed to an abstract idea without a practical application. (Step 2A-Prong 2: NO: the additional claimed elements are not integrated into a practical application). 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept (See MPEP 2106.05(g)). See Applicant’s specification recites relevant details in at least the following sections: Paragraphs [0029- 0030] about implantation using general purpose or special purpose computing devices and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more. Such additional elements are determined to not contain an inventive concept according to MPEP 2106.05(f). It should be noted that (1) the “recitation of claim limitations that attempt to cover any solution to an identified problem with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result, does not provide significantly more because this type of recitation is equivalent to the words “apply it”, and (2) “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more”. Examiner notes that the claim limitations are drawn to a business plan enhanced by common generic hardware, or rather generalized steps performed by using a computer as a tool. Accordingly, even when viewed as a whole, nothing in the claim adds significantly more (i.e. an inventive concept) to the abstract idea. Thus claims 1, and 22 are not patent eligible (Step 2B: NO. The claims do not provide significantly more). 
Additional elements that require no more than a generic computer to perform generic computer functions includes transmitting information (Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec) and depositing information (Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l). These generic computer functions are factually determined to be well-understood, routine and conventional activities previously known to the industry as referenced by MPEP 2106.05(d) II according the USPTO Memorandum on Changes in Examination Procedure Pertaining to Subject Matter Eligibility, Recent Subject Matter Eligibility Decision (Berkheimer v. HP, Inc.) dated April 19, 2018. (Step 2B: NO. The claims do not provide significantly more). 
Dependent claims 2-7, 9-14 and 16-20 further define the abstract idea that is present in their respective independent claims 1, 8, and 15 and thus correspond to Certain Methods of Organizing Human Activity and are therefore abstract for the reasons presented above. The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination (see MPEP 2106.05(h)). Therefore, the dependent claims 2-7, 9-14 and 16-20 are directed to an abstract idea and claims 1-20 are rejected under 35 U.S.C. 101 and not patent eligible.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


6.	Claims 1-20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US Patent Publication US2004/0193529 to Asher et al. (hereinafter Asher).
As per claim 1
Asher discloses a computer-implemented method comprising (Figure 1 and paragraph [0014]):
obtaining an advertisement template (Figure 5: 500) with a static region (Figure 5: 504) displayed concurrently with an embedded region for a first dynamic content and a second dynamic content, wherein the first dynamic content and second dynamic content are modified in response to a bidder placing a bid (Figure 5: 512, 516, 528 and Figure 6: 638);
receiving updates to the first dynamic content and the second dynamic content using a first tag and a second tag, the first tag corresponding to the first dynamic content and the second tag corresponding to the second dynamic content (Figure 5: 500 and paragraph [0046]: Screen 500 may be updated as different parameters, such as the highest bid price and the units available, change as the auction proceeds); and
modifying the embedded region to include the first dynamic content and the second dynamic content, the static region and the modified embedded region being renderable by a browser (abstract, Figure 2: 202, Figure 5: 500 and paragraphs [0032 and 0046]: Screen 500 may be updated as different parameters, such as the highest bid price and the units available, change as the auction proceeds).

As per claim 8
Asher discloses one or more non-transitory machine-readable media storing computer- useable instructions that, when used by one or more computing devices, cause the one or more computing devices to perform operations, the operations comprising (Figure 1 and paragraph [0014]):
obtaining an advertisement template (Figure 5: 500) with a static region (Figure 5: 504) displayed concurrently with an embedded region for a first dynamic content and a second dynamic content, wherein the first dynamic content and second dynamic content are modified in response to a bidder placing a bid (Figure 5: 512, 516, 528 and Figure 6: 638);
receiving updates to the first dynamic content and the second dynamic content using a first tag and a second tag, the first tag corresponding to the first dynamic content and the second tag corresponding to the second dynamic content (Figure 5: 500 and paragraph [0046]: Screen 500 may be updated as different parameters, such as the highest bid price and the units available, change as the auction proceeds); and
modifying the embedded region to include the first dynamic content and the second dynamic content, the static region and the modified embedded region being renderable by a browser (abstract, Figure 2: 202, Figure 5: 500 and paragraphs [0032 and 0046]: Screen 500 may be updated as different parameters, such as the highest bid price and the units available, change as the auction proceeds).

As per claim 15
Asher discloses a computer system comprising: one or more processors; and one or more non-transitory machine-readable media storing computer- useable instructions that, when used by the one or more processors, cause the one or more processors to (Figure 1 and paragraph [0014]):
obtain an advertisement template (Figure 5: 500) with a static region (Figure 5: 504) displayed concurrently with an embedded region for a first dynamic content and a second dynamic content, wherein the first dynamic content and second dynamic content are modified in response to a bidder placing a bid (Figure 5: 512, 516, 528 and Figure 6: 638);
receive updates to the first dynamic content and the second dynamic content using a first tag and a second tag, the first tag corresponding to the first dynamic content and the second tag corresponding to the second dynamic content (Figure 5: 500 and paragraph [0046]: Screen 500 may be updated as different parameters, such as the highest bid price and the units available, change as the auction proceeds); and
modify the embedded region to include the first dynamic content and the second dynamic content, the static region and the modified embedded region being renderable by a browser (abstract, Figure 2: 202, Figure 5: 500 and paragraphs [0032 and 0046]: Screen 500 may be updated as different parameters, such as the highest bid price and the units available, change as the auction proceeds).

As per claim 2, 9, and 16
Asher discloses the first dynamic content comprises a current bidding price of an item (Figure 500: 512).

As per claim 3, 10, and 17
Asher discloses the second dynamic content comprises information regarding a placed bid (Figure 5: 512, 516, 528 and Figure 6: 638 and paragraphs [0050, 0064 and 0074]).

As per claim 4, 11, and 18
Asher discloses the second dynamic content comprises a time left to bid on an item (paragraphs [0050, 0064 and 0074]).

As per claim 5, 12, and 19
Asher discloses the advertisement template further comprises a third dynamic content comprising information about item availability (Figure 500: 514).

As per claim 6, 13, and 20
Asher discloses providing an indication of a change in dynamic content (Paragraph [0063]: At step 410 of FIG. 4, auctioneer 522 of FIG. 5 may announce to all participants the current highest bid, while region 512 may be updated to reflect it).

As per claim 7, 14
Asher discloses the static region comprises information regarding the item (Figure 500:504).

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20020023039 to Fritsch et al. 
US 20050216391 to Tews
US 20070203824 to Whelchel et al.
US 20070016513 to Kelly et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA LEMIEUX whose telephone number is (571)270-3445. The examiner can normally be reached Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kalinowski Alexander can be reached on 571-272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




December 2022
/JESSICA LEMIEUX/Primary Examiner, Art Unit 3693